11. Animal health strategy 2007-2013 (
- Before the vote on Amendment 12:
, on behalf of the PPE-DE Group. - (DE) Mr President, allow me to read out the wording: 'points to the potentially heightened risks involved in long-distance transport of live animals and, in this context, takes the view that more frequent thorough inspections should be conducted in order to ensure that only completely healthy animals are transported and believes that consideration should be given to the question whether the transport of animals for slaughter or fattening' - and this is the difference - 'can be limited to a maximum journey time of nine hours'.
(The oral amendment was not adopted)
(FR) Mr President, you cannot take sides; you cannot encourage people to rise; they know themselves whether or not to do so.
(Applause from the EPP Group)
I simply pointed out - and you have noted my group's position, so I have in no way taken sides here - that Members must rise and remain standing because if they stand for a split second and then sit down again it is impossible for us to do a count. So I was not proposing that they should rise but only that they should remain standing once they had risen.
I proceeded in exactly the same way with the other count a moment ago, for the other side of the Chamber.